SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT dated as of this 16th day of October, 2014, to the Distribution Agreement, dated as of September 12, 2012, as amended January 25, 2013 (the “Agreement”), between FACTORSHARES TRUST (the “Trust”), a Delaware statutory trust and QUASAR DISTRIBUTORS, LLC (the “Distributor”), a Delaware limited liability company.FACTOR ADVISORS, LLC, a limited liability company and the investment advisor to the Trust (the “Adviser”), is a party hereto with respect to Article 5 only. RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add the ISE Cyber Security ETF and to amend the fees; and WHEREAS, Article 13 of the Distribution Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the Trust, the Distributor and the Advisor agree as follows: Exhibit A of the Agreement is hereby superseded and replaced in its entirety with Amended Exhibit A attached hereto. Amended Schedule C of the Agreement is hereby superseded and replaced with Amended Schedule C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. FACTORSHARES TRUST QUASAR DISTRIBUTORS, LLC By: /s/ Samuel Masucci, III Name:Samuel Masucci, III By: /s/ James R. Schoenike Title: President
